 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    CHRISTOPHER MITCHELL                              No. 2:18-cv-0717 DB
      KERSHNER,
12

13                       Plaintiff,                     ORDER
14           v.
15    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
16

17                       Defendant.
18

19          A summons was issued in this action on June 12, 2018. (ECF No. 5.) Despite the

20   considerable passage of time, plaintiff has not filed a proof of service on the defendant and the

21   defendant has not appeared in this action. Rule 4(m) of the Federal Rules of Civil Procedure

22   provides that a defendant must be dismissed if service of the summons and complaint is not

23   accomplished on the defendant within 90 days after the complaint was filed.

24   ////

25   ////

26   ////

27   ////

28   ////
                                                       1
 1           Accordingly, IT IS HEREBY ORDERED that plaintiff shall show cause in writing within

 2   fourteen days as to why this case should not be dismissed for lack of prosecution. Failure to file a

 3   timely response may result in the dismissal of this action.

 4   Dated: March 1, 2019

 5

 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22   DLB:6
     DB\orders\orders.soc sec\kershner0717.osc.service.ord
23

24

25

26
27

28
                                                             2
